                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,              :
                                        :
              Plaintiff,                :   Case No.     3:18-cr-00079
                                        :
       v.                               :   Judge Thomas M. Rose
                                        :
 MICHAEL D. BUSCH (1), BUSCH’S          :
 COUNTRY CORNER, INC. (3), and          :
 AMANDA JO BUSCH (4),                   :
                                        :
             Defendants.                :
______________________________________________________________________________

      ENTRY AND ORDER DENYING DEFENDANTS’ MOTION TO VACATE
                           CONVICTION (DOC. 128)
______________________________________________________________________________

        On February 20, 2020, Defendants Michael D. Busch, Busch’s Country Corner, Inc. and

Amanda Jo Busch (collectively, “Defendants”) filed a Motion to Vacate Conviction (the

“Motion”). (Doc. 128.) The United States of America (the “Government”) filed a response to

the Motion (the “Response”). (Doc. 131.) Defendants filed a reply in support of their motion

(the “Reply”). (Doc. 132.) The Motion is ripe for the Court’s review. For the reasons discussed

below, the Motion is DENIED.

   I.      BACKGROUND

               (1) The Defendants are Convicted

        Michael Busch (“Michael”) and Amanda Jo Busch (“Amanda”) were the co-owners of

Busch’s Country Corner, Inc. (“BCC”). (Doc. 113 at PAGEID # 1825.) Michael was a butcher

and Amanda was the internal bookkeeper for the business. (Id.; Doc. 114 at PAGEID # 1877.)

        Trial commenced in this action from June 10, 2019 through June 21, 2019. (See Docs. 97,

                                               1
106-114.)     The jury found all three Defendants—Michael, Amanda, and BCC—guilty of

conspiracy to defraud the United States in violation of 18 U.S.C. § 371. (See, e.g., Docs. 48 and

97.) The jury also found Michael guilty of eleven counts of SNAP1 fraud (7 U.S.C. § 2024(b)

and 18 U.S.C. § 2) and eleven counts of wire fraud (18 U.S.C. §§ 1343 and 2). (Id.)

                (2) Testimony at Trial from Rebecca Reid, Tim Waller, and Randy Busch

        During the trial, among other witnesses, Rebecca Reid (“Reid”) provided testimony. Reid

was employed by BCC for about three-and-a-half years, from approximately 2015 through July of

2018. (Doc. 109 at PAGEID # 1078, 1101.) She generally worked from 8:00 a.m. to 6:00 p.m.

on Tuesdays through Sundays, and she would often see Michael and Amanda in the store. (Id. at

PAGEID # 1079.)

        Reid testified that she had been approached by customers at BCC who asked to exchange

their EBT benefits for cash.2 (Id. at PAGEID # 1085.) She would tell them “no,” and then the

customers would ask to speak with Michael or Randy Busch (“Randy”), Michael’s brother. (Id.)

        Reid personally observed Michael exchange EBT cards for cash. (Id. at PAGEID # 1086.)

She observed him do so “[m]aybe a handful of times,” and that those times occurred over the entire

course of her employment with BCC. (Id. at PAGEID # 1086-87.) She was told by Michael that

she (Reid) should not process EBT cards for cash because he “didn’t want to get [Reid] in trouble

if anything happened.” (Id. at 1089.) Reid also testified that she personally observed Randy

exchange EBT cards for cash. (Id. at PAGEID # 1086-87.)

        Additionally, Reid saw Michael and Tim Waller (“Waller”) exchange EBT cards for cash;



1
  SNAP stands for Supplemental Nutrition Assistance Program. It replaced the food stamp program. (See Doc.
48; Doc. 108 at PAGEID # 799.)
2
  EBT stands for electronic benefits transfer. (Doc. 108 at PAGEID # 805-06.)

                                                     2
Waller would provide Michael with cards and Michael would provide Waller with cash. (Id. at

PAGEID # 1088-89.) Reid also testified that Michael or Randy or Amanda would authorize her

(Reid) to give credit on EBT cards. (Id. at PAGEID # 1089.)

       Waller also testified during the trial. Waller had worked at a few businesses at Findlay

Market, where BCC was located. (Doc. 109 at PAGEID # 1010.) He was born in the area and

knew a lot of people who received food stamps or SNAP benefits. (Id. at PAGEID # 1010-17.)

Waller testified that he did not want to have to testify at trial against Michael and Amanda, whom

he considered his friends. (Id. at PAGEID # 1025, 1039.)       In the Motion, Defendants admit that

Waller “testified generally that Michael Busch regularly and frequently had him obtain EBT cards

from SNAP beneficiaries to be processed at Busch’s Country Corner in exchange for cash.” (Doc.

128 at PAGEID # 2320.)

       For example, Waller testified that other individuals outside of Findlay Market would

provide him with their food stamp cards, Waller would take those cards inside to Michael, and

Michael would “tak[e] stamps off the cards to purchase from the individual[s]” (i.e., the individuals

gave Waller their cards to have Michael “take stamps off the card for payment” because each

“individual was selling the stamps to Michael”).        (Doc. 109 at PAGEID # 1012-14.)          An

individual would provide Waller with his or her card, Waller would take the card to Michael, and

Michael would give Waller a bag to return to the individual (which Waller would then provide to

the individual).   (Id. at PAGEID # 1012-15, 1034-36.)          Waller testified that Michael had

approached him to go up to certain individuals and that Michael was the one who initiated this

process. (Id. at PAGEID # 1045.)

       Waller also testified that he had been presenting other individuals’ food stamp cards to



                                                 3
Michael for about eight years, from 2010 to about 2018. (Id. at PAGEID # 1015.) He estimated

that he did this, “[o]n and off” “[a]bout 30 to 40 times a week” and, over the eight-year period, he

did so for at least a couple hundred separate individuals. (Id. at PAGEID # 1015-16.) And,

Waller testified that the exchanges would take place at any time of the day—from “the time they

open until the time they close”—and the exchanges would happen individually (i.e., Waller would

not bring Michael all of the cards at one time). (Id. at PAGEID # 1034-36.) Waller also testified

that it was not true that Michael typically would not be present at BCC after 11:00 a.m. (Id.)

Waller had seen Michael at Findlay Market “plenty of times after 11 a.m.,” and he had seen

Michael at BCC all day and close BCC. (Id.)

        Additionally, Waller testified that he had previously met with the Government and told the

Government that he “possibly had seen someone when they pulled something out of the bag [from

Michael], like they pulled cash out of the bag at one time or another,” although Waller would not

go into the bags himself. (Doc. 109 at PAGEID # 1041.) Waller also testified that “[a]t one time

or another [he] did see someone pull money out of one of the bags” from Michael. (Id. at PAGEID

# 1042-43.)

        Randy also testified during the trial. Randy worked for BCC from 2009 to 2018. (Doc.

110 at PAGEID # 1191.) He was a defendant in this case and entered into a plea agreement with

the Government prior to the trial. (Id. at PAGEID # 1202-03.) Randy pled guilty to SNAP fraud.

(Id.)

        Randy testified that there were both legitimate and illegitimate SNAP EBT transactions

processed at BCC. (Id. at PAGEID # 1199.) According to Randy, both he and Michael engaged

in illegitimate SNAP EBT transactions during his tenure as an employee at BCC. (Id.) Randy



                                                 4
testified that the fraud “was a learned trade,” and that he learned how to do it from his brother,

Michael, and from other vendors and customers at Findlay Market. (Id. at PAGEID # 1199,

1255.)     Randy also testified that, during an average week, he illegitimately processed

approximately five to ten SNAP benefit cards. (Id. at PAGEID # 1205.) He saw his brother,

Michael, engage in the same amount of illegitimate food stamp fraud transactions. (Id. at

PAGEID # 1206.) Randy testified that, on average, he and Michael engaged in 30 to 40 illegal

transactions per month.      (Id. at PAGEID # 1254-55.)       This included that, in addition to

exchanging cash for EBT cards, both Randy and Michael also engaged in what was termed a

“product loan” and would extend cash loans for EBT benefits. (Id. at PAGEID # 1200-01.)

                (3) Data Concerning SNAP Transactions

         The United States Department of Agriculture (“USDA”) maintains a computer database

called the Antifraud Locator Using EBT Retailer Transaction (“ALERT”). (Doc. 107 at PAGEID

# 768-69.) The ALERT database stores data for all EBT transactions on a transaction-by-

transaction basis. (Doc. 127 at PAGEID # 2204.) The government’s databases provide its agents

with the ability to look up any EBT transaction that is executed by anybody who receives EBT

benefits anywhere, any place, and any time. (Doc. 112 at PAGEID # 1560.) The databases can

track individual SNAP EBT transactions and can also create monthly summaries of the

transactions. (Doc. 131 at PAGEID # 2352.)

         Defendants admit that, “[p]rior to trial, the [G]overnment disclosed certain data from the

USDA’s ALERT database, and certain data from the State of Ohio’s Conduit system (which is

similar).” (Doc. 128 at PAGEID # 2311.) However, Defendants take issue with not receiving




                                                 5
certain “transactional” data in the databases prior to trial.3 The databases had tracked 195,113

individual EBT transactions at BCC during the approximately seven-and-a-half year charged time

period, and approximately 560,000 individual EBT transactions at stores that the Government had

deemed “comparable” to BCC. (Doc. 131 at PAGEID # 2353.) The data includes, for example,

the date, time, amount, prior balance on the card, and the transaction method for each of those

hundreds of thousands of EBT transactions. It is this more granular “transactional” data that is at

issue in the Motion, as opposed to the summary data that it is undisputed the Government did

provide to the Defendants prior to trial. (See Doc. 128 at PAGEID # 2312 (“The ALERT data

disclosed prior to trial was summary data (as opposed to the more-detailed transaction data). The

summary data produced was both for [BCC] as well as certain ‘comparable stores’ to whom

investigative agents compared [BCC] for purposes of investigating and detecting the fraud

occurring at [BCC].” (emphasis in original).)

    II.      ANALYSIS

                  (1) Arguments by the Parties

          In the Motion, Defendants “move to vacate Defendants’ convictions due to the

[G]overnment’s failure to timely disclose material exculpatory evidence, prior to trial of this

matter, in violation of its obligation to do so under Brady v. Maryland, 373 U.S. 83, 87 (1963).”

(Doc. 128 at PAGEID # 2310.) Defendants allege that the Government “failed to disclose all of

the relevant data in the ALERT system.” (Id. at PAGEID # 2311.) Defendants also allege that




3
  According to the Defendants, such “data was not known to exist by the Defendants until [they] engaged an expert
witness to study the ALERT data in connection with evaluating the [G]overnment’s proposed estimation of loss in
this case for sentencing guidelines purposes. Defendants’ expert, Mr. Bruce Yasukochi, requested that [the]
defense inquire about the existence of the additional data so that it could be obtained and evaluated by the defense
expert in connection with rending [sic] his opinion regarding loss in this case.” (Doc. 128 at PAGEID # 2311.)

                                                          6
this failure to disclose such data derivatively resulted in the Government’s failure “to disclose to

Defendants that on May 6, 2016, a transaction was initiated at Busch’s Country Corner using a

government-controlled EBT card.” (Id.) In the Reply, Defendants specify that they are arguing

that the Government committed a Brady violation by not disclosing, prior to trial, “the

transactional data from the ALERT system for BCC (and [from] the other stores used by the

[G]overnment for its ‘comparison analysis’).” (Doc. 132 at PAGEID # 2361.)

       In the Motion, Defendants assert that the transactional data was “highly exculpatory,” and

that “an analysis of the transaction data in the ALERT system buttresses Defendants’ primary

defense at trial that Randy Busch alone was responsible for any cash-for-benefits SNAP fraud

perpetrated at [BCC] and that any fraud was not on a corporate-wide scale.” (Doc. 128 at

PAGEID # 2313.) Defendants allege that, if they had the ALERT transactional data and would

have known then what they know now, then they could have presented evidence—via expert

opinion testimony—at trial that the “obvious inference [from the data] is that in fact there was not

widespread fraud (of the kind alleged by the [G]overnment in this case) at [BCC] at all.” (Id. at

PAGEID # 2319 (emphasis in original).) Defendants also allege that having the transactional data

prior to trial would have allowed them to impeach witnesses. (Id. at PAGEID # 2319-20.)

Specifically, Defendants allege that “the ALERT transaction data effectively exposes Mr. Waller’s

testimony – at least regarding the frequency/number of transactions he was involved with – to be

a complete fabrication.” (Id. at PAGEID # 2320.)

       In Response, the Government argues that the Defendants fail to establish either the first or

third elements necessary to show a Brady violation. (Doc. 131 at PAGEID # 2352, 2354.)

According to the Government, the “data had absolutely no relevance whatsoever to [any] aspect



                                                 7
of the findings phase of trial.” (Id. at PAGEID # 2354.) It says that “this data never had any

relevance whatsoever as to the issue of the defendants’ guilt or innocence at trial.” (Id.) “The

[G]overnment’s case-in-chief at trial was largely based upon the testimony of co-conspirators

(indicted and unindicted), undercover operatives, investigators, federal and state SNAP

administrators, BCC’s external accountant and a review of BCC’s business records.” (Id.)

               (2) Application of Brady Principles

       “In Brady, the Supreme Court held that a criminal defendant's due process rights are

violated if the prosecution suppresses exculpatory evidence that is material to the defendant's guilt

or punishment.” Montgomery v. Bobby, 654 F.3d 668, 678 (6th Cir. 2011) (citing Brady v.

Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963) and Strickler v. Greene, 527

U.S. 263, 280, 119 S. Ct. 1936, 144 L. Ed. 2d 286 (1999)). “There are three components of a true

Brady violation: [1] The evidence at issue must be favorable to the accused, either because it is

exculpatory, or because it is impeaching; [2] that evidence must have been suppressed by the State,

either willfully or inadvertently; and [3] prejudice must have ensued.” Strickler, 527 U.S. at 281-

82. “A deprivation of due process occurs where all three elements are present.” United States v.

Dado, 759 F.3d 550, 560 (6th Cir. 2014). The Defendants have the burden of showing these three

elements in order to establish a Brady violation. Id. at 559 (affirming district court’s denial of the

defendant’s motion for a new trial based on an alleged Brady violation).

       With respect to the third element, “[p]rejudice (or materiality) in the Brady context is a

difficult test to meet.”   Montgomery, 654 F.3d at 678 (internal quotation marks omitted).

“[E]vidence is material only if there is a reasonable probability that, had the evidence been

disclosed to the defense, the result of the proceeding would have been different.” United States



                                                  8
v. Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375, 3383 (1985). “A ‘reasonable probability’ is a

probability sufficient to undermine confidence in the outcome.”                      Id.   “The question is not

whether the defendant would more likely than not have received a different verdict with the

evidence, but whether in its absence he received a fair trial, understood as a trial resulting in a

verdict worthy of confidence.” Kyles v. Whitley, 514 U.S. 419, 434, 115 S. Ct. 1555 (1995); see

also United States v. Winston, 55 F. App’x 289, 296 (6th Cir. 2003) (“in the context of an alleged

Brady violation, a new trial may only be granted if the defendant shows that ‘the undisclosed

evidence undermines confidence in the outcome of the trial’”) (quoting Kyles).

         The question of materiality involves a consideration of “the totality of the evidence—and

not merely exculpatory facts in isolation.” Montgomery, 654 F.3d at 679; see also United States

v. Ramer, 883 F.3d 659, 672 (6th Cir. 2018) (“The materiality inquiry involves weighing the value

of the undisclosed evidence relative to the other evidence produced by the state”) (internal

quotation marks omitted); Dado, 759 F.3d at 562-63 (considering both the alleged undisclosed

evidence and the evidence that the jury had heard at the trial in determining that the defendant had

not established that he had suffered a Brady violation); Winston, 55 F. App’x at 297-98.

         Here, the Court’s analysis does not require a determination of whether the Government

actually withheld the data alleged by the Defendants. For purposes of the Motion, the Court

assumes that the Government did withhold the data.4 Yet, even with this assumption and also


4
  Regarding the May 6, 2016 transaction initiated at BCC using a government-controlled EBT card, at the February
10, 2020 evidentiary hearing concerning the amount of loss, Chad Fannin (an enforcement agent for the Ohio
Department of Public Safety Investigative Unit) testified that the questioned transaction: (a) pre-dated the formation
of the BCC federal task force investigation by approximately 11 months; (b) was not connected in any way to the
task force investigation; (c) was, in fact, a “successful” transaction that went through; (d) was completed not by an
undercover operation or confidential informant, but rather by a known drug dealer; and (e) was not an attempt by
someone at the request of investigators to engage in cash-for-benefits transactions at BCC. (Doc. 127 at PAGEID #
2210-13.) However, the Court cut off questioning concerning this item. (See id. at PAGEID # 2213-14.) For
purposes of the Motion, the Court also assumes that the May 6, 2016 transaction was an unsuccessful controlled

                                                          9
assuming that Defendants have shown the first and second elements of a Brady violation, 5

Defendants have not shown the third element: that prejudice must have ensued. Strickler, 527

U.S. at 281-82; Dado, 759 F.3d at 559.

        The Court finds that the withheld evidence (i.e., transactional data from the ALERT

database for BCC and comparator stores) was not “material” when viewed in the context of the

evidence presented at trial and the crimes for which the Defendants were charged (and convicted).

Bagley, 473 U.S. at 682; Montgomery, 654 F.3d at 679; Ramer, 883 F.3d at 672; Dado, 759 F.3d

at 562-63. As an initial matter, the Defendants admit that SNAP fraud did occur at BCC. (See

Doc. 128 at PAGEID # 2310; Doc. 132 at PAGEID # 2368.) Specifically, they concede that 10

fraudulent transactions took place that involved Randy and the Government’s confidential

informant.6 (Id.) Additionally, neither party argues that data from the ALERT database itself,

whether at the summary level or transactional level, definitively shows that any particular

transaction is fraudulent or is not fraudulent.7

        Apart from the testimony of Randy and Waller that directly implicates Michael,

particularly damaging for Defendants is the testimony from Reid, referenced above. Defendants’

Motion and Reply ignore Reid’s testimony. (See Doc. 132 at PAGEID # 2368 (asserting that

“[t]he only witnesses who testified about fraudulent transactions other than the 10 CI transactions

were Randy Busch and Tim Waller”).)


attempt to initiate fraudulent SNAP transactions at BCC, as the Defendants allege (Doc. 128 at PAGEID # 2311).
5
  The Government appears not to dispute the presence of the second element. (See Doc. 131 at PAGEID # 2352 (in
the Motion, “the defense fails to establish either the first or third prong of a Brady violation”).)
6
  Defendants also concede that Michael was present at BCC during some of the charged confidential informant
transactions, although he did not deal directly with the confidential informant. (Doc. 132 at PAGEID # 2368.)
Video of fraudulent transactions at BCC involving the confidential informant were shown at trial. (See Doc. 108.)
7
  See also Doc. 112 at PAGEID # 1500 (Special Agent Greg Engelhard testifying that a “comparison analysis,”
which uses data from the ALERT database, is “a typical investigative tool used by the USDA OIG in SNAP fraud
investigations”).

                                                       10
        The focus of Defendants’ argument is on the number of fraudulent transactions at BCC.8

By way of affidavit attached to the Reply, Defendants’ expert witness, Bruce Yasukochi, states

that, based on his analysis of the data, “the ALERT transaction data does not indicate a meaningful

level of fraud occurring at BCC relative to the ‘comparison stores.’” (Doc. 132-3 at PAGEID #

2421.) Mr. Yasukochi further opines in the affidavit that “there was not widespread food stamp

fraud occurring at BCC” and that “several government witnesses (such as Tim Waller) either did

not tell the truth at trial or grossly exaggerated transaction volumes.” (Id. at PAGEID # 2422; see

also Doc. 128 at PAGEID # 2318-19 (explaining that “Mr. Yasukochi’s opinion, based on his

study of the ALERT transaction data, is that the amount of SNAP fraud occurring at [BCC] over

the relevant period was within one standard deviation from that occurring at the ‘comparable’

stores that the government had identified as similar to [BCC]”)).

        However, the Government did not need to establish, and the jury did not need to find,

“widespread food stamp fraud occurring at BCC” in order for the Defendants to be convicted of

the counts on which they were found guilty. The Defendants were found guilty of conspiracy to

defraud the United States, and Michael was further found guilty of SNAP fraud and wire fraud

with respect to eleven specific transactions that were identified in both the Second Superseding

Indictment and the completed Jury Verdict Forms by date, EBT Beginning Balance, EBT Ending

Balance, and EBT card number. (See Docs. 48 and 97.)

        Using ALERT transactional data to demonstrate that there was not nearly as much food

stamp fraud as the Government believed (and to impeach witnesses’ estimates of how much food


8
  See, e.g., Doc. 132 at PAGEID # 2366 (Defendants arguing that, “[m]ost importantly, however, the data shows
that any cash-for-benefits fraud that occurred at BCC was anything but widespread—in fact, an analysis of the
ALERT transaction data for BCC and the ‘comparison stores’ proves that, statistically speaking, it was isolated and
rare”).

                                                        11
stamp fraud was occurring at BCC) does not meet the standard necessary to vacate the Defendants’

convictions. The testimony set forth above—as well as the wealth of other evidence presented at

trial and the undisputed fact that SNAP fraud did occur at BCC—provides more than sufficient

confidence in the jury’s verdict, even in light of the transactional data at issue and the Defendants’

expert’s opinion of what such data shows. The Court finds that there is not “a reasonable

probability that, had the evidence been disclosed to the defense, the result of the proceeding would

have been different.”      Bagley, 473 U.S. at 682.       Instead, the jury’s verdict is worthy of

confidence, and the Court finds that Defendants received a fair trial despite the absence of the

transactional ALERT system data. Dado, 759 F.3d at 560.

          Accordingly, the data that the Government failed to disclose is not Brady material. See

id. at 560-63 (affirming district court’s denial of motion for a new trial on the grounds of an alleged

Brady violation because the suppressed evidence was not material). Defendants have not shown

that “prejudice must have ensued”—a requirement for a Brady violation. Strickler, 527 U.S. at

281-82. Therefore, the Court finds that, even if the Government suppressed the evidence that

Defendants allege the Government suppressed, that suppression does not constitute a Brady

violation.

   III.      CONCLUSION

          Accordingly, based on the foregoing, the Court DENIES Defendants’ Motion to Vacate

Conviction (Doc. 128). The Court ORDERS the parties to appear for sentencing and disposition

on Tuesday, June 30 at 9:30 a.m.

          DONE and ORDERED in Dayton, Ohio, this Wednesday, April 8, 2020.

                                                                    s/Thomas M. Rose
                                                            ________________________________
                                                                    THOMAS M. ROSE

                                                  12
     UNITED STATES DISTRICT JUDGE




13
